Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6, 7, and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2017/0326234, Renschler et al, claiming priority to Dec. 2014; as evidenced by US Patent 2014/0178486; in view of Camidge et al (J of Thoracic Oncology, 2015, 10(sup 2), p. S176-S177, abstract ORAL 02.07); Giaccone et al (European J Cancer, 2015, 51 (Supp 3), p. S107-S108, abstract 513); Adams et al (J Clinical Oncology, May 2016, 34:No.15 Suppl; abstract # 1009)(IDS); Brahmer et al (New England J Medicine, 2012, 366:26, p. 2455-2465); Fickenstein US Patent Application Publication 2018/0155429, claiming priority to May 2015; and Foy et al (J Clinical Oncology, 2014, 32, no. 15, Suppl 3, abstract 3058).


Response to Arguments
2.	Applicants argue that inherency goes beyond mere probabilities or possibilities and requires a limitation to be necessarily present. The fact that a result or characteristic may occur or be present in the prior art is not sufficient to establish inherency of the result or characteristic. Applicants reiterate several arguments made in the previous Remarks mailed September 2, 2021 that Examiner responded to in the Final Rejection ailed November 1, 2021. Applicants argue that the rejection does not establish that nanoparticle complexes as claimed are inherently present in the composition of Renschler et al (Renschler). Applicants argue that Renschler must teach incubating the composition comprising the claimed reagents for a “period of time” in order for the complexes to be present. Applicants argue that Renschler teaches alternative embodiments, such as administering the reagents in separate compositions, or administering sequentially or simultaneously which would not allow the reagents to be incubated for a period of time. Applicants argue that Markovic, cited as evidence by the Examiner that nanoparticle complexes occur spontaneously when nanoparticle albumin-paclitaxel (also known as nab-paclitaxel or Abraxane®), antibody and chemotherapeutic reagents are brought together, teaches the importance of incubating the reagents together for a period of time to form the nanoparticle complexes. Applicants point to Example I of Markovic where Markovic teaches incubating Abraxane® and Avastin® at room temperature for 30 minutes to form complexes. Markovic at paragraph [37] teaches a mixture of Abraxane® and Avastin® can be incubated for a period of time (e.g., about 30 minutes, or between about 5 minutes and about 60 minutes, between about 5 minutes and about 45 minutes, between about….), 


3.	The arguments were considered previously and not found persuasive for the reasons set forth in the Final Rejection mailed November 1, 2021, where Examiner addressed the majority of the current arguments. 
Arguments that Renschler discloses alternative embodiments, such as separate administration of reagents, and simultaneous or sequence administration are not persuasive. MPEP 2123 states: Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Renschler expressly teaches administering the reagents in the same composition:

[69] In one aspect, provided herein are methods of combination therapy comprising a first agent comprising administration of a composition comprising nanoparticles comprising a taxane (such as paclitaxel) and a carrier protein (such as albumin) in conjunction with a second agent that antagonizes a PD-1 pathway in a cell (also referred to as an “PD-1 pathway antagonist,” or “PD-1 pathway inhibitor”).
 In some embodiments, the nanoparticle comprises the first agent and the second agent. In some embodiments, the second agent is administered in a nanoparticle. In some embodiments, the second agent is administered in the same nanoparticle as the first agent. 

	[159] When the drugs are administered simultaneously, the drug in the nanoparticles and the other agent may be contained in the same composition (e.g., a composition comprising both the nanoparticles and the other agent) …

are administered simultaneously, either in the same composition or in separate compositions. 



Evidence of Inherency:
US Patent 2014/0178486, Markovic, provides evidence that nab-paclitaxel (nanoparticle albumin-bound paclitaxel or ABRAXANE®) spontaneously forms non-covalent complexes with platinum agents and antibodies when contacted together (Examples 1, 5, and 6; [14]; [56]). 
US Patent 2014/0178486 Markovic discloses:
[14] These results demonstrate that A (Abraxane® nanoparticle) and B (bevacizumab antibody) spontaneously associate and preserve a VEGF polypeptide binding potential.
[56] These results demonstrate that Abraxane® and bevacizumab spontaneously associate in a manner that preserves VEGF binding potential.
[72] Cisplatin spontaneously bound to the Abraxane® nanoparticles, and the amount remaining in suspension after the 30 minute incubation with the Abraxane® nanoparticles was only about 30% of the original concentration (FIG. 13). These results demonstrate that about 70% of the cisplatin bound to the Abraxane® nanoparticles.
[74] Three therapeutic monoclonal antibodies (bevacizumab, trastuzamab, and rituxan) were fluorescently labeled and incubated with fluorescently labeled Abraxane® All three of these recombinant therapeutic antibodies spontaneously formed complexes with Abraxane® nanoparticles (FIG. 14).

With regard to arguments that Markovic requires the reagents to be incubated “for a period of time” to form complexes and that this “period of time” is at least 5 or at least 30 minutes, the arguments are not persuasive. Nowhere does Markovic, US Patent Application Publication 2014/0178486, require a minimum incubation time for “spontaneous” formation of nanoparticle complexes. Markovic suggests combining agents prior to administration for a “period of time” wherein “a period of time” is not limited to any amount of time and Markovic suggests exemplary times such as “about 5 minutes”. Markovic also demonstrates that a longer incubation time results in a higher percentage of complexes formed. However, nowhere does Markovic teach that a period of time of at least 5 minutes or 30 minutes is required to form spontaneous complexes. As stated above, Markovic teach that cisplatin and antibodies spontaneously from complexes with nab-paclitaxel. Spontaneous is instant. Further, in order for Renschler to provide the reagents in the same composition or same nanoparticle composition as stated above, the agents would necessarily be incubated “for a period of time” in order to be placed in the same composition prior to administration. A “period of time” can reasonably encompass a nanosecond because there is no limiting definition or requirement provided by Markovic that a “period of time” be at least 5 minutes or at least 30 minutes as argued by Applicants. There is also no requirement by Markovic to provide any sustained incubation time for spontaneous formation of complexes to 
Contrary to arguments, the terms “spontaneous” and “incubation” are not contradictory and Examiner has not misconstrued their meaning. The disclosure of Markovic suggesting exemplary incubation times for 5 or more minutes and practicing incubation for 30 minutes in the example to achieve a composition of higher percentage of complexes does not contradict Markovic’s disclosure that the formation of complexes is spontaneous. The claimed method requires administering complexes, plural, which reasonably encompasses at least 2 complexes, which the composition of Renschler is expected to inherently have based on spontaneous formation when the reagents are brought together. While increasing incubation time or optimizing incubation conditions may increase the percentage of complexes, there is no claimed limitation for the reagents to have a minimum incubation time of 5 to 30 minutes. There is no claimed limitation that the composition must have a minimum percentage of nanoparticle complexes of the reagents. Applicants have presented no evidence to contradict the disclosure of Markovic that the formation of complexes is spontaneous, and have not persuasively argued that the composition of Renschler would not inherently have at least two spontaneously formed complexes when the reagents are brought together into the same composition for pharmaceutical administration. 
Finally, Examiner maintains that a reference provided as evidence for inherent features does not need to be available as prior art. See MPEP 2124. According to MPEP 2124:
references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.”
MPEP 2124 further states that in circumstances where the reference to is used as evidence to demonstrate what was commonly known at the time of the instant application’s filing date or to demonstrate the state of the art at the time of filing, the reference must antedate the filing date. Applicants have argued this is the circumstance of the instant case, however Applicants are incorrect. Markovic was not applied as evidence to demonstrate what was commonly known at the time of filing or what the state of the art was at the time of filing. Markovic was applied as evidence to demonstrate inherent characteristics and properties of Renschler’s composition comprising nab-paclitaxel, antibody and chemotherapeutic.
Examiner has provided rationale and evidence showing inherency.

	 

Withdrawn Rejection
4.	The rejection on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/847,198 is withdrawn in view of the terminal disclaimer filed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642